     Case Case
          2:09-mj-00206-BNW
               2:09-mj-00206-BNW
                             *SEALED*
                                  Document
                                      Document
                                           7 Filed
                                                6 09/10/21
                                                   Filed 09/09/21
                                                             Page Page
                                                                  1 of 32 of 4



1     CHRISTOPHER CHIOU
      Acting United States Attorney
2     Nevada Bar No. 14853
      DANIEL R. SCHIESS
3     Nevada Bar No. 5483
      Assistant United States Attorney
4     501 Las Vegas Blvd. South, Suite 1100
      Las Vegas, Nevada 89101
5     PHONE: (702) 388-6336
      dan.schiess@usdoj.gov
6
      Attorneys representing the United States
7
                         UNITED STATES DISTRICT COURT
8                             DISTRICT OF NEVADA
9
       UNITED STATES OF AMERICA,
10                                                       2:09-mj-00206-BNW
                      Plaintiff,
11                                                       GOVERNMENT’S MOTION TO DISMISS
               vs.                                       COMPLAINT
12                                                       (Under Seal)
       AYFER ATILAN, AKA IFER ATILAN,
13
                      Defendant.
14

15

16           The United States moves for leave of Court to dismiss the complaint against the

17    defendant Ayfer Atilan. The United States believes that in the interest of justice the

18    complaint against defendant Atilan should be dismissed. Accordingly, pursuant to Federal

19    Rule of Criminal Procedure 48(a), the United States move for leave of Court to dismiss

20    without prejudice the complaint against defendant Atilan.

21           If granted, because Atilan would no longer face any charges in this case, the

22    Government further requests that the Court quash the outstanding warrant for her arrest.

23

24


                                                     1
     Case Case
          2:09-mj-00206-BNW
               2:09-mj-00206-BNW
                             *SEALED*
                                  Document
                                      Document
                                           7 Filed
                                                6 09/10/21
                                                   Filed 09/09/21
                                                             Page Page
                                                                  2 of 33 of 4



1            In addition, because there is no longer a risk that Atilan will discover these federal

2     charges and attempt to avoid arrest, the Government also requests that the Court unseal this

3     case and unseal the Complaint.

4
      DATED this 9th day of September, 2021.
5
                                                         Respectfully submitted,
6                                                        CHRISTOPHER CHIOU
                                                         Acting United States Attorney
7
                                                         /s/Daniel R. Schiess_____________
8                                                        DANIEL R. SCHIESS
                                                         Assistant United States Attorney
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


                                                     2
     Case Case
          2:09-mj-00206-BNW
               2:09-mj-00206-BNW
                             *SEALED*
                                  Document
                                      Document
                                           7 Filed
                                                6 09/10/21
                                                   Filed 09/09/21
                                                             Page Page
                                                                  3 of 34 of 4



1                       UNITED STATES DISTRICT COURT
2                            DISTRICT OF NEVADA

3     UNITED STATES OF AMERICA,                          2:09-mj--00206-BNW

4                    Plaintiff,                          [Proposed] Order Granting
                                                         Motion to Dismiss the Complaint
5            v.

6     AYFER ATILAN, AKA IFER ATILAN,

7                    Defendant.

8
             Pursuant to Federal Rule of Criminal Procedure 48(a), and upon leave of Court, the
9
      United States hereby dismisses the Complaint against Defendant Ayfer Atilan.
10
                                                         CHRISTOPHER CHIOU
11                                                       Acting United States Attorney

12                                                       s/Daniel R. Schiess
                                                         DANIEL R. SCHIESS
13                                                       Assistant United States Attorney

14           Leave of Court is granted for the filing of the above dismissal. Because the

15    Complaint has been dismissed as to Defendant Ayfer Atilan, it is hereby ordered that the

16    warrant for her arrest is quashed. In addition, there is no longer reason to keep this case

17    under seal. Accordingly, it is hereby ordered that this case, including the Criminal

18    Complaint, be unsealed.

19                        10
             DATED this _______         September 2021.
                                day of ___________,

20

21
                                                HONORABLE BRENDA N. WEKSLER
22                                             UNITED STATES MAGISTRATE JUDGE

23

24


                                                     3
